Title: To James Madison from Alexander Wolcott, 11 June 1811
From: Wolcott, Alexander
To: Madison, James


Sir,
Middletown Ct. 11 June 1811
I received a letter a short time since from a Mr. Jacob Ogden Jr., a native of this State, now residing at Havana, informing me that he contemplated establishing himself in business, either at Buenos Ayres or at Monte Video and expressing a wish to be appointed consul at one of those places. With regard to the expediency of such an appointment I have formed no opinion. I have had very little personal knowledge of Mr. Ogden since he was 21 years old, (he is now about thirty) but have frequently heard of his progress in the world, and of his reputation. Owing to the failure of his father in business he started in the world pennyless, but he is now, not only flourishing as respects property, but has established a character for more than common industry, intelligence and integrity, and if it should be thought expedient to appoint a commercial agent of any sort, at either of the places mentioned, I have no doubt that Mr Ogden is perfectly well qualified for the place.
May I be permitted, Sir, to avail myself of the present occasion, tho late, to say a word respecting your nomination of me as a Judge of the Supreme court of the United States. You have given me, Sir, an indubitable proof of high confidence in me; of this I am proud, for this I am grateful; as these are the only sentiments, of any force that the whole of the transaction has at any time excited, so these, I beg leave to assure you, will be durable. As to the result, or the causes that produced the result, in the Senate, so far as respects myself I think not of them; indeed my knowledge of the characters of men had prepared me for something like it. I regret only, that, whatever may be your opinion of those causes, the affair must have occasioned you a degree of mortificatn. For myself, it is no boast to say that calumnies old or new affect me not. I have, long since, been compelled to learn what malice can do and to place myself out of its reach by contemning its efforts. I beg you Sir to accept assurances of my unfeigned gratitude and perfect respect.
Alex. Wolcott
